Lambert, J. (dissenting):
Plaintiff recovered a judgment - against the defendants for. $34,372.63.. The defendants desired to move for a new trial upon the ground of newly-discovered evidence. An order was entered Hay 24, 1907, directing the taking of the deposition of Bainbridge Colby, an attorney, for use on said motion, under the provisions of section 885 of the.Code of Civil Procedure. The order provided for the production of a certain letter in the possession of Colby. Hpon the latter appearing for the purposes of the order the plaintiff interposed objections to the introduction of the letter and to substantially all of the questions relating to.the same, and these objections were sustained. The . defendants took exceptions, and this appeal follows. It appears from the record that the letter was a communication from the jfiaintiff to -Hr. Colby, its attorney, in reference to the business affairs of the plaintiff, and this is a confidential .communication, which the* statute says shall not be disclosed by an attorney.. (Code Civ. Proc. § 835; Matter of Whitlock, 51 Hun, 351.) It appears likewise that the letter is merely a dupli*735cate of a letter already in the possession of the defendants, or contained in the evidence, except that the other letter was addressed to 'an officer of the plaintiff. This does not, however, affect the question of the character .of the letter addressed to Mr. Colby in his capacity of attorney, and as this letter would be merely cumulative evidence in the case, it could serve no useful purpose in the motion of the defendants for a new trial on the ground of newly-discovered evidence. Cumulative evidence is not newly-discovered evidence in the sense that that term is understood in motions of this character.
The order sustaining the objections should be affirmed.
Order reversed, with ten dollars costs and disbursements, and witness directed to appear as stated in opinion.